      Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISON

 JEREMY BRAVO, LINDSEY                    §
 NGUYEN, “P.P.,” “D.D.,”                  §
                                          §
       Plaintiffs.                        §
                                          §
                                          §
 v.                                       §       CIVIL ACTION NO. 6:21-CV-162
                                          §
 NANCY PELOSI, MITCH                      §
 McCONNELL, CHUCK SCHUMER,                §
 MARK ZUCKERBERG, et al.                  §
                                          §
       Defendants.                        §       JURY TRIAL REQUESTED


                      TEMPORARY RESTRAINING ORDER

After considering Plaintiff’s Motion for Temporary Restraining Order (Doc. 5) (the

“Motion”), the Court makes the following findings:

       Plaintiffs will likely suffer the imminent and irreparable injury, loss, or

damage in the form of mental anguish from constant fear inherent to the reasonable

belief that Congress and the Executive Branch have no constitutional authority and

that Plaintiffs have been deprived of a republican form of government and are

therefore living under the control of an illegitimate government that has no

accountability to its citizens.

       Plaintiffs will likely suffer further imminent and irreparable injury, loss, or

damage in the form of mental anguish from constant fear of the policies, executive

orders, and forthcoming legislation that is likely to deprive Plaintiffs of the following

constitutional rights: (1) the right to cast a legal vote in a federal election that will



                                              1
     Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 2 of 10




not be diluted by ballot box stuffing schemes and other illegal election manipulation,

(2) the right to free speech, (3) the right to freely practice the religion of Plaintiffs’

individual choices, (4) Plaintiffs’ right to peaceably assemble in protest, (5) the right

to petition the government, (6) Plaintiffs’ rights to defend themselves by bearing

arms, (7) Plaintiffs’ rights to not be deprived of life, liberty, or property without due

process of law, (8) Plaintiffs’ right to privacy and to not be subject to unreasonable

searches and seizures, and most importantly, (9) Plaintiffs’ right to the “Republican

Form of Government” guaranteed in Article IV, § 4 of the Constitution.

      Plaintiffs will likely suffer further imminent and irreparable injury, loss, or

damage in the form of mental anguish, economic, and bodily harm due to various

policies, executive orders, and planned legislation by Mr. Biden and Congress, which

is likely to result in rapidly spiking oil prices and other economic harm. Spiking oil

prices will lead to funding for terrorism and the foreign enemies of the United States.

Plaintiffs have shown imminent risk of such injuries further compounded by refusal

to enforce America’s borders or restrict travel from countries known to harbor

terrorist groups.

      Further imminent and irreparable harm to Plaintiffs includes inherent

instability of the economy due to the illegitimate, unconstitutional status of the

government and corresponding catastrophic loss of savings and retirement funds

with no recourse and the risk of losing any advantages inherent in being an American

citizen and risk of exposure to terrorist attacks due to reversals in immigration policy




                                            2
    Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 3 of 10




and amnesty for non-citizens who cross the borders; and other forms of imminent and

irreparable injury.

      These injuries are irreparable because it would be impossible to calculate an

appropriate amount of monetary damages to compensate Plaintiffs for the intense

amount of suffering both by mental anguish, financial harm, and bodily harm. In

addition, the risk of persisting instability in the economy, decline in the value of the

dollar, and sharp rise in commodity prices, particularly oil, would likely leave

Plaintiffs without any funds available to compensate them for their injuries.

      There is a substantial likelihood that Plaintiffs will prevail on the merits.

      The threatened harm to Plaintiff outweighs the harm that this Order would

inflict on Defendants.

      Issuance of this ORDER is in the public interest and consistent with public

policy set forth in the Constitution and the United State Code.

      Plaintiffs Motion is hereby GRANTED as follows:

       ex parte without notice to the Defendants because any delay in entry of this

Order caused by serving the Motion on Defendants is likely to result in further

imminent and irreparable harm Plaintiffs; due to the number of defendants, it is

impracticable to serve all Defendants to the extent that it would cause undue delay

in entry of the Order, and the Order will not have any materially adverse effect on

Defendants; and because, if Defendants are served with this lawsuit, they will likely

take drastic action to pass legislation, issue Executive Orders, and take further




                                           3
    Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 4 of 10




actions detrimental to Plaintiffs’ rights and that would affect Plaintiffs’ ability to

recover damages.

       with notice after service on the members of the 117th Congress, Mr. Biden, and

Ms. Harris who are in active concert with Defendants and whose authorities will be

limited by this Order.

      FOR THESE REASONS AND for the purpose of maintaining the status quo

ante, prior to January 3, 2021, of a republican form of government through the checks

and balances prescribe in the Constitution of the United States, the Court hereby

enters the following TEMPORARY RESTRAINING ORDERS, pending a Preliminary

Injunction hearing.

      IT IS, THEREFORE, ORDERED THAT all members of the 117th Congress, Mr.

Biden, Ms. Harris, who are in active concert with Congress, and all of their respective

officers, agents, servants, employees, and attorneys, are restrained from exercising

any and all executive and legislative power in a manner inconsistent with the laws,

policies, and presidential executive orders that existed as of 11:59 am on January 3,

2021 (the “Status Quo Date”), as follows:

CONGRESS

      All members of the 117th U.S. Congress (collectively, “Congress”) are restrained

from exercising their legislative powers in Article I, § 1 of the Constitution except as

to budgetary and fiscal legislation necessary to fund the continued operation of

government (“Budgetary Legislation”). Under no circumstances shall any Budgetary

Legislation contain provisions that have the effect of creating new laws or policy or




                                            4
      Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 5 of 10




changing laws or policy as they existed prior the Status Quo Date.                                 Budgetary

Legislation shall be limited to ensuring that government programs and agencies

already in existence prior to noon of January 3, 2021 receive funds for continued

operation. Budgetary Legislation may also make disbursements of funds to American

citizens and businesses wholly owned by one or more American citizens for the

purpose of providing relief to the same from the impact and effects of the COVID-19

pandemic. However, no disbursements made for relief from the COVID-19 pandemic

shall exceed the amounts of disbursements made pursuant to COVID-19 relief

legislation passed prior to January 3, 2021. Under no circumstances shall Congress

alter any procedural rule as such rules existed prior to the Status Quo Date, including

but not limited to abolishing the Senate filibuster or any other rule that has a similar

effect, including the rule known as the “Byrd Rule” in the Senate.

        To the extent Congress believes that there is an urgent need for legislation to

be passed that is inconsistent with the forgoing paragraph, Congress must submit a

motion to the court of no greater than 10 pages1 describing why the legislation is

necessary to the effective continuity of government.                         Congress must attach the

proposed legislation to the brief for review. Any such legislation must not exceed 50

pages in length and must have already been passed by both the House and Senate

according to their own rules and procedures. Any members of the 117th Congress who

disagree that such legislation is a necessity, may collectively submit one response

brief of 10 pages in length to explain their position within a reasonable time to be set


1
 The font relative to page limits herein must be 12-point font. Motions and response briefs must be double-
spaced.


                                                        5
    Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 6 of 10




by the Court, depending on the urgency of the legislation under the relevant

circumstances. The Court will decide whether to allow the legislation to be submitted

to the Executive Branch for the legislation to take effect.

EXECUTIVE BRANCH

      Mr. Biden, his cabinet, Ms. Harris, and the entire Executive Branch, including

all officers, agents, servants, employees, and attorneys thereof (collectively, the

“Executive Branch”), are restrained from enforcing any executive order that did not

exist prior to the Status Quo Date and are further restrained from issuing and

enforcing any new executive orders. The Executive Branch is further restrained from

taking any action inconsistent with the policies of the previous presidential

administration as those policies existed on the Status Quo Date. To the extent the

Executive Branch believes that an action inconsistent with the policies and executive

orders of the previous presidential administration is absolutely necessary for the

effective continuity of government, the Executive Branch may submit a brief to the

court of no more than 10 pages and must attach a copy of the executive order or

proposed policy not to exceed 20 pages in length.

      Former President Trump shall have the opportunity to submit one response

brief not to exceed 10 pages and may attach evidentiary exhibits, to explain any

position on why the policy is inconsistence with the policies of his administration and

not necessary to the effective continuity of government. President Trump shall

submit this response within a reasonable time to be set by the Court, depending on




                                           6
    Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 7 of 10




the urgency of the situation.    The Court will then decide whether to allow the

proposed policy or executive order to take effect.

      After entry of this Order, to the extent President Trump believes continued

actions taken by the Executive Branch are contrary to the limits set by this Order, he

may submit a motion to the court, not to exceed 10 pages, and may attach exhibits,

to explain why the action being taken is contrary to this ORDER. The Executive

Branch shall have an opportunity to submit a response within a time and of a length

the Court determines to be reasonable under the circumstances. President Trump

shall have an opportunity to file a reply to the response within a time and of a length

the Court determines to be reasonable under the circumstances.

      Under no circumstances shall the Executive Branch deploy any nuclear

weapon of the United States or undertake any military invasion without the approval

of the Court. The Executive Branch shall establish a secure emergency line to the

Court for this purpose.

      To the extent Congress and/or the Executive Branch decide that Senator

Patrick Leahy, as the President pro tempore of the Senate, is the acting president

pursuant to 3 U.S.C. § 19(b), this ORDER shall apply to him in the same manner as

it does to the Executive Branch and to any other person designated to act as president

pursuant to § 19.

      IT IS FURTHER ORDERED THAT any private persons or officials of state or

federal government or agents acting on behalf of the same who act to intimidate,

harass, or threaten Plaintiffs, an expert witness, or Plaintiffs’ legal counsel for the




                                           7
     Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 8 of 10




purpose of retaliating against the same for requesting or supporting the relief granted

in this motion or in this lawsuit, shall be subject to being held in contempt of this

Court upon Plaintiffs’ motion or the Court’s own motion. Expressing an opinion

regarding the relief does not constitute contempt provided the opinion does not

appear to contain statements that a reasonable person would consider to be a threat

to safety, life, liberty, or property.

       This    ORDER        shall    take   effect   at   ____________   a.m/p.m.,     on

_____________________, 2021 and shall expire at ___________ a.m./p.m. on

_____________________, 2021 unless the ORDER is extended for like period pursuant

to Fed. R. Civ. P. 65(b)(2).

       The clerk shall take all reasonable and necessary steps in cooperation with

Plaintiffs to issue notice of this ORDER to all parties affected.

       The clerk shall issue notice to all members of the 117th Congress, Joseph P.

Biden and Kamala Harris that the hearing on Plaintiffs’ application for preliminary

injunction is set for ______________________, 2021, at ________ a.m./p.m.            Such

hearing shall take place unless this ORDER is extended pursuant to Fed. R. Civ. P.

65(b)(2) in which case, the hearing shall be reset.

       Plaintiff to post bond in the amount of $____________________.

IT IS SO ORDERED.




                                             8
Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 9 of 10




                              FORM OF ORDER SUBMITTED BY:


                              /s/ Paul M. Davis
                              Paul M. Davis
                              Texas Bar Number 24078401
                              paullovesamerica@protonmail.com
                              PAUL M. DAVIS & ASSOCIATES, P.C.
                              3245 Main St., Suite 235-329
                              Frisco, TX 75034
                              Phone: 469-850-2930
                              Fax: 469-815-1178

                              ATTORNEY FOR PLAINTIFFS




                                 9
Case 6:21-cv-00162-ADA-JCM Document 5-8 Filed 02/26/21 Page 10 of 10




                                 10
